Order, Supreme Court, New York County (Paula Omansky, J.), entered on or about July 25, 2002, granting defendant University of Rochester’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Although plaintiff alleges that but for defendant University’s failure to secure its premises adequately he would not have been assaulted at the University’s athletic facility during an intramural basketball game by a player on the opposing team, the record fails to disclose the existence of any triable issue as to whether inadequate premises security was a cause of plaintiffs harm. We are unable to discern any nonspeculative evidentiary basis for plaintiffs assertion that his assailant was an intruder who gained admission to defendant’s gymnasium by reason of lax security (see Sakhai v 411 E. 57th St. Corp., 272 AD2d 231, 233 [2000]). Concur — Buckley, P.J., Sullivan, Rosenberger, Wallach and Friedman, JJ.